BROWN, J.
— Mandamus to compel respondents, as judges of the Kansas City Court of Appeals, to set aside an order made by them, as such judges, in March, 1911, affirming a judgment of the circuit court of Adair county, wherein one Nannie Floyd is respondent and the Modern Woodmen of America, a fraternal benefit society, is appellant.
The writ also seeks to compel respondents to set aside an order made by them in said cause denying said appellant a rehearing, and to compel said respondents to re-docket said cause and to hear and determine . same on the whole record presented by said appeal.
An examination of the writ and return of the respondents thereto discloses the following facts:
On May 17, 1910, Nannie Floyd, as plaintiff, obtained a judgment for $2000' against the Modern Woodmen of America, as defendant, in the circuit court of Adair county. Said defendant appealed from said judgment to the Kansas- City Court of Appeals, filing in said last named court a certified copy of the judgment and order granting the appeal, and also what was intended to be a printed abstract of the entire record.
In March, 1911, respondents heard said appeal, but believing that appellant’s printed abstract of the ' record proper was not sufficient to give them jurisdiction of the alleged errors- noted in the bill of exceptions, affirmed the judgment. They also denied appellant a rehearing of said appeal.
From the opinion filed by respondents in said case of Floyd, respondent, v. Modern Woodmen of America, hereinafter designated as appellant, we find that they *363refused to consider the alleged errors of the trial court noted in the hill of exceptions on the following grounds:
1. The record proper in said case of Floyd v. Modern Woodmen of America does not show that appellant’s motion for new trial was filed during the same term of the circuit court at which the verdict was rendered.
2. Said appellant requested permission of respondents to file in said cause a supplemental or more complete abstract of the record.
3. Said abstract does not show any of the pleadings upon which the cause was tried in the circuit court.
4. It does not recite that the cause was tried at a term of the circuit court of Adair county.
5. It shows that an appeal was granted, but does not recite any record entry to that effect.
6. The bill of exceptions does not refer to the first order made by the trial court extending the time for filing the exceptions, and the bill of exceptions likewise does not refer to the order of the trial court granting the appeal.
7. In their return to the alternative writ herein, respondents allege that the sufficiency of appellant’s printed abstract of the record was a matter within the jurisdiction of the respondents as judges of the Kansas City Court of Appeals, and if they committed error in adjudging said abstract insufficient, “it is error merely from which there is no appeal, and relator cannot by mandamus secure a rehearing in this or any other court. ’ ’
On pages 24 and 25 of appellant’s printed abstract, under the caption, “Record Entries,” appears the following:
*364On the 16th day of May, 1910, tne aoove entitled cause came on for trial before the Honorable Nat M. Shelton, Judge of the Circuit Court, and a jury.
On the 17th day of May, 1910, the Jury found a verdict for the plaintiff in the following form:
“We, the jury, find for the plaintiff in the sum of $2,000.
“W. P. Lindek, Foreman.”
Which said verdict was duly entered of record on said 17th day of May, 1910, the judgment was duly entered thereon on said date in due form (certified copy of judgment on file in Court of Appeals).
On May 18, 1910, the defendant filed its motion for a new trial herein, and thereafter, to-wit, on the first day of June, 1910, the said motion for a new trial was taken up by the court, heard, and considered, and overruled, to which action of the court defendant then and there objected and excepted.
Whereupon, on the first day of June, 1910, the defendant at the same term of court filed an application and affidavit for an appeal to the Kansas City Court of Appeals, which said appeal was granted on said date, and defendant was granted until on or before or during the October term 1910, of the court, within which to file its bill of exceptions.
Afterwards on the 14th day of June, 1910, within the time granted by the court, defendant filed its appeal bond, which said bond • was approved.
Afterwards, within the time granted by the court for the filing of the bill of exceptions by an order entered of record on the 10th day of October, 1910, during the October term of the circuit court of Adair county, Mo., the court for good cause shown, extended the time for the filing of the bill of exceptions until the first day of December, 1910.
And within the time granted for the filing of said bill of exceptions, to-wit, on the first day of October, 1910, comes the defendant and tenders to the Honorable Nat M. Shelton its bill of exceptions, which said bill of exceptions was thereupon, upon said date, allowed and signed by the said judge, Honorable Nat M. Shelton, and ordered filed, and said bill of exceptions was thereupon filed in the office of the clerk of the said circuit court of Adair county, Mo., on the 28th day of November, 1910.
On the 3d day of August, 1910, the appellant filed in the Kansas City Court of Appeals a certified copy of the judgment hereinbefore referred to and order granting an appeal in this cause.
*365OPINION
I. We are of the opinion that respondents -were in error in holding that the printed abstract of the record prepared by appellant did not recite that the mo.tion for new trial was filed at the same term of the circuit court at which the judgment was rendered.
As appellate courts take judicial notice when the regular terms of circuit courts are held, respondents must judicially know that a regular term of the circuit court of Adair county was held on Monday, the 16th day of May, 1910.
Appellant’s printed abstract of the record recites that the trial was begun on said 16th day of May, 1910, and completed on the 17th day of said month; and that the motion for new trial was filed on May 18th, 1910. The order granting the appeal was entered on June 1st, 1910, and recites that it was entered at the same term. Prom these entries we will indulge the presumption that the circuit court convened in regular session May 16, 1910, as required by section 4017, Revised Statutes 1909, and that it continued in such regular session until June 1st of that year. It is the duty of appellate courts to read into the printed abstract the certified copy of the judgment and the order granting the appeal when the printed abstract is not clear and definite. [Ray Co. Savings Bank v. Hutton, 224 Mo. 42, l. c. 51.] By that simple act, any doubt which clouded the minds of respondents as to whether the motion for new trial was filed at the same term the verdict was returned, would have been .removed, because said certified copy shows that the May term continued until June 1st, when the appeal was granted. Consequently, we must hold respondents were not, justified in refusing to consider the bill of exceptions on the ground that the record proper failed to show that the motion for new trial was filed in due time.
*366II. Respondents’ second ground for refusing to consider appellant’s bill of exceptions is that appellant requested permission to file a supplemental or more complete abstract of the record after his original abstract had been challenged. We do not think that the mere request for permission to file a supplemental-abstract justified respondents in refusing to consider the bill of exceptions. While it was probably appropriate to refuse the filing of a supplemental abstract, the mere request to file same, in the absence of a defect in the printed abstract, could be no excuse for refusing to consider the bill of exceptions. In other words, the printed abstract should have been judged by its contents rather than by the offer of appellant to file an additional or corrected abstract.
III. The opinion of respondents recites that they declined to grant the appellant a rehearing, on the ground that the abstract omits the pleadings upon which the cause was tried in the circuit court; but an inspection of the abstract shows that, commencing on page 1 and ending on page 23> it contains the petition, answer and reply in haec verba, except that the style of the case and signatures of attorneys are omitted. Hence, it is entirely clear that respondents were not justified in declining to grant a rehearing on this alleged ground.
IY. Respondents’ said opinion also recites that appellant’s abstract does not state that the cause was tried at a term of the circuit court of Adair county. It is only necessary to say that whatever defect there is in the abstract on this point is supplied by the judicial knowledge of the court, that a regular term of the circuit court of Adair county convened on the 16th day of May, 1910, which is the same day the trial was begun, as recited in the abstract. [State v. Broderick, 70 Mo. 622; Hadley v. Bernero, 97 Mo. App. 314.]
*367V. It is also alleged by respondents that appellant’s printed abstract shows no record entry of the granting of the appeal. Here again we think respondents were clearly mistaken, because the appellant’s abstract of “Record Entries” (page 24 of the abstract), recites that an appeal was granted on June 1, 1910. This purports to be an abstract of the record entry of the court, and can mean nothing else than that the appeal was granted by an order of the court duly entered of record.
VI. As a further ground for refusing to consider the bill of exceptions, respondents in their opinion recite that the bill itself does not mention the fact that the trial court extended the time for filing said bill, nor does it recite that the court made an order granting an appeal. Whether the appeal was properly granted and whether the bill of exceptions was filed in such timely manner as to give respondents jurisdiction of alleged errors noted in said bill’ must be determined by the record proper. The record proper derives no force or validity by any recital in the bill of exceptions, and as the record proper in this case shows that the bill of exceptions was filed within the time granted by the court, it was not at all necessary that the bill itself should refer to the order extending time nor the order granting the appeal. We have repeatedly held that copying into a bill of exceptions the order granting time to file same was insufficient to show that said order was entered of record, but that the order granting time must appear in the record proper. [Pennowfsky v. Coerver, 205 Mo. 135.]
As the order granting time to file bill of exceptions and the order granting the appeal were in the abstract of record proper in this case, it would have been a useless waste of time and space to have again recited or referred to them in the bill of exceptions.
*368VII. This brings us to the last matter of defense set up by respondents to prevent the issuance of the peremptory writ in this case; to-wit, that respondents were clothed with full jurisdiction to determine the sufficiency of the abstract of the record, and even though they may have erroneously adjudged the abstract insufficient, the writ of mandamus cannot be invoked to compel them to reverse their ruling.
The case of State ex rel. v. Broaddus, 207 Mo. 107, is cited by respondents to sustain their contention on this point.'
The majority opinion of this court in that case does sustain the contention of respondents on this point, but it is not the last and controlling opinion of this court on the point in controversy. In the case of State ex rel. v. Broaddus, 210 Mo. 1, the respondents had erroneously adjudged an affidavit of appeal insufficient, and thereupon dismissed the appeal; and we directed them to reinstate the case and hear said appeal. That case in legal effect was almost precisely like the case at bar. The preparation and filing of a proper affidavit for appeal in that case was only a necessary preliminary to obtain a review by appeal of the alleged errors of the trial court; and in the case at bar, the preparation, settling and filing of a proper bill of exceptions and the printing of a proper abstract of the record were only matters preliminary and necessary to secure a review by appeal of the alleged errors of the trial court noted in the bill of exceptions.
In the recent case of State ex rel. v. Grimm, 220 Mo. 483, the circuit court of the city of St. Louis struck from its files and refused to consider a demurrer to an information in the nature of quo warranto; and in a proceeding by mandamus, we held that it being the duty of the trial court to hear and determine the aforesaid demurrer, it could not be permitted to evade that duty by striking the demurrer from its files.
*369It is conceded by respondents that if they had improvidently dismissed the appeal, we would have had power to compel them to reinstate the cause and hear and determine same, but as they did in this case hear the appeal and exercise their jurisdiction by affirming the judgment of the lower court, we are powerless to compel further action on their part by the writ of .mandamus. In this view, we think respondents are clearly in error. If we have power under the Constitution to compel them "to exercise a part of their jurisdiction over an appeal, we undoubtedly have the power to compel them to hear all issues properly presented by such appeal, whether such issues be found in the record proper or in the bill of exceptions. Our constitutional power to compel respondents to exercise their jurisdiction in an appeal properly lodged with them, necessarily implies a power to require them to exercise their whole jurisdiction in such appeal, and to determine all issues presented therein.
Finding that it was the duty of respondents as such judges of the Kansas City Court of Appeals to consider the alleged errors noted in relator’s bill of exceptions, the peremptory writ will issue, as prayed.
Relator having also asked that the clerk of the circuit court of Adair county be required to return to the Kansas City Court of Appeals the mandate affirming the judgment of the circuit court, and that the sheriff of said county be also required to return an execution issued on said judgment and delivered to him, separate writs will issue to said clerk and sheriff, as prayed, to the end that the judgment against relator shall remain in statu quo until the appeal is fully and finally disposed of.
Valliant, G. J., and Kennish, Graves and Lamm, JJ., concur; Ferriss and Woodson, JJ., dissent.